Citation Nr: 1334198	
Decision Date: 10/28/13    Archive Date: 11/06/13	

DOCKET NO.  05-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left thigh disability.

3.  Entitlement to service connection for the residuals of fracture of the right hand.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Lawrence Levin, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in November 2006 and November 2008, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the disabilities at issue.

In that regard, with the exception of the Veteran's service entrance examination, which is entirely negative for the disabilities at issue, the Veteran's service treatment records are unavailable.  In point of fact, the earliest clinical indication of the presence of any of the disabilities currently on appeal is revealed by VA treatment records dated in 2003/2004, approximately seven to eight years following service discharge, at which time there was noted the presence of hypertension, in addition to osteoarthritis of the left knee.  Residuals of a fracture of the right hand and left thigh strain were first noted no earlier than May 2008, once again, a number of years following the Veteran's discharge from active service.

The Board observes that, while following a VA medical examination in May 2008, the examiner was of the opinion that the Veteran's left knee and thigh disabilities, as well as his residuals of fracture of the right hand and hypertension were at least as likely as not related to his military service, that opinion appears to have been based in large part on history provided by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Moreover, while in June 2013, the Veteran was afforded additional VA examinations, those examinations failed to provide any nexus opinion regarding the relationship, if any, between the Veteran's left knee and thigh disabilities, and residuals of fracture of the right hand, and his period of active military service.  Significantly, while an opinion was provided regarding the relationship between the Veteran's hypertension and his active military service, that opinion was unsupported by a sufficient rationale.

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's current claims.  Accordingly, the case is once again REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2013, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the same VA examiners who conducted the June 2013 VA examinations, or to other appropriate VA examiners, should those examiners prove unavailable.  Following a review of the Veteran's entire claims folder, the examiners should offer an addendum opinion as to whether the disabilities at issue at least as likely as not had their origin during, or are in some way the result of, the Veteran's period of active military service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.

3.  The AMC/RO should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.

4.  The AMC/RO should then readjudicate the Veteran's claims for service connection for chronic left knee and thigh disabilities, as well as the residuals of fracture of the right hand and hypertension.  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in June 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



